

117 HR 989 IH: Consistent Labeling for Political Ads Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 989IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Golden introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require certain online platforms which display political advertisements to display with the advertisement a notice identifying the sponsor of the advertisement and to ensure that the notice will continue to be presented in the advertisement if a viewer of the advertisement shares the advertisement with others on that platform.1.Short titleThis Act may be cited as the Consistent Labeling for Political Ads Act. 2.Requiring online platforms to display notices identifying sponsors of political advertisements and to ensure notices continue to be present when advertisements are shared(a)RequirementSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:(j)Ensuring display and sharing of sponsor identification in online political advertisements(1)Requirement An online platform displaying a qualified political advertisement shall—(A)display with the advertisement a visible notice identifying the sponsor of the advertisement (or, if it is not practical for the platform to display such a notice, a notice that the advertisement is sponsored by a person other than the platform); and(B)ensure that the notice will continue to be displayed if a viewer of the advertisement shares the advertisement with others on that platform.(2)Definitions(A)Online platformFor purposes of this subsection, the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which—(i)sells qualified political advertisements; and(ii)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months.(B)Qualified political advertisementFor purposes of this subsection, the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that—(i)is made by or on behalf of a candidate; or(ii)communicates a message relating to any political matter of national importance, including—(I)a candidate;(II)any election to Federal office; or(III)a national legislative issue of public importance..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to advertisements displayed on or after the 120-day period which begins on the date of the enactment of this Act.